Opinion issued May 15, 2003







 
 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00939-CR
____________

MICHAEL ANDY WILLIAMS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 14
Harris County, Texas
Trial Court Cause No. 1047893



MEMORANDUM  OPINION
	Appellant was convicted by a jury of assault on a family member and
sentenced by the court to confinement in jail for one year.  Appellant filed a timely
pro se notice of appeal.  On January 24, 2002, we granted a motion to abate the
appeal and remanded the case to recommence the time period for filing a motion for
new trial.  See Prudhomme v. State, 28 S.W.3d 114, 121 (Tex. App.--Texarkana
2000) (order).  On February 12, 2002, appellant filed a motion for new trial that the
trial court granted.  Also on that date, the State filed a motion to dismiss the case, and
it was granted.
	On February 21, 2002, the State filed a petition for discretionary review in
the Court of Criminal Appeals from our order of abatement.  The Court of Criminal
Appeals dismissed the State's petition as improvidently granted on March 26, 2003. 
Williams v. State, No. 414-02, slip op. at 2 (Tex. Crim. App. Mar. 26, 2003) (not
designated for publication).
	Because the underlying case has been dismissed by the trial court, we order
the appeal dismissed as moot.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2.(b).